Exhibit 10.2


September 26, 2012
 
Tempur-Pedic International Inc.
1713 Jaggie Fox Way
Lexington, Kentucky 40511
 
Attention: Chief Executive Officer
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Agreement and Plan of Merger, dated of
even date herewith (“Merger Agreement”), by and among Tempur-Pedic International
Inc., a Delaware corporation (“Parent”), Silver Lightning Merger Company, a
Delaware corporation and a direct wholly-owned subsidiary of Parent, and Sealy
Corporation, a Delaware corporation (the “Company”).  Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Merger
Agreement.
 
The undersigned (the “Stockholder Party”) is the sole record owner of the number
of shares of Company Common Stock set forth on Exhibit A hereto (the “Subject
Shares”) and the Convertible Notes set forth on Exhibit A hereto (the “Subject
Notes” and, together with the Subject Shares and the shares of Company Common
Stock issuable upon conversion of the Subject Notes, the “Subject
Securities”).  The Stockholder Party understands and acknowledges that (i) the
execution and delivery of this letter agreement by the Stockholder Party is a
material inducement to the willingness of Parent to enter into the Merger
Agreement and (ii) Parent is entitled to rely on the Stockholder Party’s
performance of the obligations contained in this letter agreement.
 
In consideration of the premises and the covenants and agreements set forth in
the Merger Agreement and in this letter agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.  
Representations and Warranties of the Stockholder Party.  The Stockholder Party
hereby represents and warrants as follows:

 
a.  
As of the date hereof, the Stockholder Party is the record owner of the Subject
Shares and the Subject Notes set forth opposite its name on Exhibit A.  The
Stockholder Party has the sole right and authority to vote and dispose of the
Subject Shares and the Subject Notes.

 
b.  
The Stockholder Party has the requisite power and authority necessary to execute
and deliver this letter agreement, to consummate the transactions contemplated
hereby, and to perform its obligations hereunder.  This letter agreement has
been duly authorized by corporate or other action by the Stockholder Party, has
been duly executed by the Stockholder Party and constitutes a legal, valid and
binding obligation of the Stockholder Party, enforceable against the Stockholder
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other applicable laws
relating to or affecting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought at law or in equity).  The
Stockholder Party has received a copy of the Merger Agreement, has reviewed this
letter agreement and the other documents and agreements contemplated hereby and
thereby with representatives of the Company and its business and legal advisors.

 
c.  
The execution and delivery by the Stockholder Party of this letter agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the terms hereof will not, breach, violate or result in a
default under its organizational documents.

 
 
1

--------------------------------------------------------------------------------

 
2.  
Representations of Parent.  Parent hereby represents and warrants as follows:

 
a.  
Parent has the requisite power and authority necessary to execute and deliver
this letter agreement, to consummate the transactions contemplated hereby, and
to perform its obligations hereunder.  This letter agreement has been duly
authorized by corporate or other action by Parent, has been duly executed by
Parent and constitutes a legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other applicable laws relating to or affecting creditors’ rights
generally or by equitable principles (regardless of whether enforcement is
sought at law or in equity).

 
b.  
The execution and delivery by Parent of this letter agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, breach, violate or result in a default under its
organizational documents.

 
3.  
Restrictions on Subject Securities.  Until the Expiration Date (as defined
below), subject to the terms and conditions contained herein and in the Merger
Agreement:

 
a.  
The Stockholder Party agrees that it will not, directly or indirectly, (i) sell,
transfer (with or without consideration), exchange, pledge or otherwise
encumber, assign or otherwise dispose of, or enter into any Contract with
respect to the sale, transfer (with or without consideration), exchange, pledge,
encumbrance of, assignment or other disposition of, any Subject Securities or
any interest therein to any Person, other than Parent or its designees or (ii)
enter into any voting arrangement, whether by proxy, voting agreement, voting
trust, power-of-attorney or otherwise, with respect to the Subject Securities.

 
b.  
The Stockholder Party agrees that this letter agreement and the obligations
hereunder shall attach to the Subject Securities owned by the Stockholder Party
and be binding upon any Person to which legal or beneficial ownership of such
Subject Securities shall pass, whether by operation of law or otherwise,
including the Stockholder Party’s successors.  In the event of any stock split,
stock dividend, merger, reorganization, recapitalization or other change in the
capital structure of the Company affecting the Company Common Stock, or the
acquisition of additional Company Common Stock or other voting securities of the
Company by the Stockholder Party (whether by purchase, conversion or otherwise),
the number of Subject Shares listed on Exhibit A shall be adjusted
appropriately, and this letter agreement and the obligations hereunder shall
attach to any additional or decreased Company Common Stock or other voting
securities of the Company issued to or acquired or disposed of by the
Stockholder Party.

 
c.  
As used herein, the term “Expiration Date” means the earlier of (i) the
Effective Time and (ii) the date and time of the termination of the Merger
Agreement in accordance with its terms.

 
4.  
No-Shop.  Until and through the Expiration Date, the Stockholder Party hereby
agrees that it will not, directly or indirectly, (i) solicit, initiate or induce
the making, submission or announcement of, or knowingly encourage, facilitate or
assist, a Takeover Proposal, (ii) furnish or otherwise make available to any
Person (other than Parent, Sub or any designees of Parent or Sub) any non-public
information relating to the Company or any of its Subsidiaries that would
reasonably be expected to result in the making, submission or announcement of,
or for the purpose of knowingly encouraging, facilitating or assisting, (A) a
Takeover Proposal, or (B) any inquiries that would reasonably be expected to
lead to a Takeover Proposal, (iii) participate or engage in discussions or
negotiations with any Person with respect to a Takeover Proposal, (iv) endorse
or recommend a Takeover Proposal, (v) enter into any letter of intent,
memorandum of understanding or other Contract of any kind providing for,
contemplating, intended to facilitate or otherwise relating to, a Takeover
Proposal or (vi) authorize, commit, publicly propose or agree to do any of the
foregoing.  For purposes of clarification, it shall not be a breach of this
Section 4 to the extent that the Stockholder Party receives an unsolicited
Takeover Proposal and refers such Takeover Proposal to the Company without
further action.  Nothing herein shall prevent a representative of the
Stockholder Party from discharging his fiduciary duties as a member of the
Company Board.

 
 
2

--------------------------------------------------------------------------------

 
5.  
Conversion of Subject Notes.  Subject to the following sentence, the Stockholder
Party hereby agrees that it shall take all action necessary to convert the
Subject Notes owned by the Stockholder Party on the first day of the Make-Whole
Period (as such term is defined in the Convertible Notes Indenture), including,
without limitation, taking all such actions required pursuant to Section 10.04
of the Convertible Notes Indenture to exercise the conversion right with respect
to the Subject Notes.  In the event the Make-Whole Period commences prior to any
Interest Payment Date (as such term is defined in the Convertible Notes
Indenture) and ends after any such Interest Payment Date, the Stockholder Party
hereby agrees to take the actions set forth in the immediately preceding
sentence only after accruing and receiving in the form of additional Convertible
Notes (which shall be deemed additional Subject Notes) the interest in respect
of such Interest Payment Date.

 
6.  
Consent to Amendment of Convertible Notes Indenture.  The Stockholder Party
hereby agrees to take any and all actions reasonably requested by Parent and
reasonably necessary to amend the Convertible Notes Indenture and, to the extent
applicable, the Base Indenture, the Security Documents, the Intercreditor
Agreement, any Guarantee or the Notes (as each such term is defined in the
Convertible Notes Indenture) in accordance with the terms of Section 9.02
thereof, including, without limitation, (i) to consent to the deletion of all
covenants (affirmative and negative) applicable to or restrictions or other
limitations on the Company and its Subsidiaries and all Events of Default (as
defined in the Convertible Notes Indenture) that pursuant to the terms of the
Convertible Notes Indenture can, in the reasonable judgment of the Stockholder
Party, be amended with the consent of the holders of a majority in Initial
Principal Amount of the Outstanding Notes (as defined in the Convertible Notes
Indenture and giving effect to any limitations in the last proviso of the
definition of “Outstanding” therein), including, without limitation, those
covenants and Events of Default set forth on Exhibit B hereto and (ii) to
authorize and direct the trustee under the Convertible Notes Indenture to enter
into a supplemental indenture to give effect to the foregoing; provided, that
any and all actions taken pursuant to this Section 6 shall be conditioned upon,
but deemed effective immediately prior to, the Closing.  Without limiting the
foregoing, the Stockholder Party hereby agrees to reasonably cooperate with
Parent, the Co-Issuers (as defined in the Convertible Notes Indenture) and the
Trustee (as defined in the Convertible Notes Indenture):

 
a.  
to finalize on or prior to the date which is five (5) Business Days prior to the
Effective Time, an amendment to the Convertible Notes Indenture and, to the
extent applicable the Base Indenture, as herein provided, such amendment to be
in form, scope and substance prepared by Parent and reasonably acceptable to the
Stockholder Party, the Trustee and the Co-Issuers;

 
b.  
to execute and deliver, on or prior to the date which is two (2) Business Days
prior to the Effective Time, a consent and direction letter to the Trustee which
memorializes the Stockholder Party’s consent to the Trustee’s and the
Co-Issuer’s execution of such amendment and directs the Trustee to execute and
deliver such amendment to the Co-Issuer and the Stockholder Party substantially
concurrently with the Effective Time; and

 
c.  
to take any and all other such action necessary to ensure that such amendment
shall be effective only as of or substantially concurrently with the Effective
Time.

 
7.  
Waiver of Appraisal Rights.  To the extent permitted by applicable law, the
Stockholder Party hereby agrees to waive any appraisal, dissenters’ or similar
rights that the Stockholder Party may have under Delaware law with respect to
the Merger.

 
8.  
Termination.  This letter agreement shall terminate on the earlier of (i) the
date on which all covenants in this letter agreement have been fully performed
by the Stockholder Party and (ii) the date and time of the valid termination of
the Merger Agreement in accordance with its terms.

 
 
3

--------------------------------------------------------------------------------

 
9.  
Miscellaneous.

 
a.  
Notice.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
registered or certified mail (postage prepaid, return receipt requested), by
facsimile or by electronic mail (“email”) transmission (so long as receipt of
such facsimile or email is request and received and provided that any notice
received by facsimile or email on any Business Day after 5:00 p.m. (New York
City time) shall be deemed to have been received at 9:00 a.m. (New York City
time) on the next Business Day) to the respective parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 
If to Parent:


Tempur-Pedic International Inc.
1713 Jaggie Fox Way
Lexington, Kentucky 40511
Attention: Chief Executive Officer
Facsimile: (859) 514-5680
Email: mark.sarvary@tempurpedic.com


with an additional copy (which shall not constitute notice) to:
 
Tempur-Pedic International Inc.
1713 Jaggie Fox Way
Lexington, Kentucky 40511
Attention: General Counsel
Facsimile: (859) 514-5794
Email: lou.jones@tempurpedic.com


and


Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Attention:  John Utzschneider
Facsimile:  (212) 752-5378
Email: john.utzschneider@bingham.com


If to the Stockholder Party:


Sealy Holding LLC
c/o Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street
New York, New York 10019
Attention: General Counsel
Fax: 212.750.0003
Email: david.sorkin@kkr.com


with a copy (which shall not constitute notice) to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Sean Rodgers
Facsimile: (212) 455-2502
Email: srodgers@stblaw.com


 
4

--------------------------------------------------------------------------------

 
b.  
Governing Law.  THIS LETTER AGREEMENT OR ANY CLAIMS ARISING UNDER OR RELATING TO
THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.

 
c.  
Specific Performance; Injunctive Relief.  The parties acknowledge and agree that
(i) the covenants, obligations and agreements of the other party contained
herein relate to special, unique and extraordinary matters, and (ii) Parent is
and will be relying on such covenants in connection with entering into the
Merger Agreement and the performance of its obligations under the Merger
Agreement.  The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this letter agreement were not performed in accordance with their
specific terms or were otherwise breached, and that money damages or other legal
remedies would not be an adequate remedy for such damage.  It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this letter agreement and to enforce specifically the terms
and provisions of this letter agreement in the Court of Chancery of the State of
Delaware or any federal court of competent jurisdiction located in the Borough
of Manhattan in the State of New York without proof of actual damages or
otherwise (and each party hereby waives any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which they are entitled at law or in equity.  The parties
further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.  If
Parent or the Stockholder Party, as the case may be, (i) either (A) brings any
action or proceeding to enforce any provision of this letter agreement or to
obtain damages as a result of a breach of this letter agreement by the other
party or to enjoin any breach of this letter agreement by the other party or (B)
defends any such action or proceeding and (ii) prevails in such action or
proceeding, as determined by a final non-appealable decision of a court of
competent jurisdiction, then the non-prevailing party will, in addition to any
other rights and remedies available to the prevailing party, reimburse the
prevailing party for any and all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party in connection with such action
or proceeding.

 
 
5

--------------------------------------------------------------------------------

 
d.  
Consent to Jurisdiction.  Any Action arising out of this letter agreement or any
of the transactions contemplated by this letter agreement may only be brought in
the Court of Chancery of the State of Delaware or any federal court of competent
jurisdiction located in the Borough of Manhattan in the State of New York, and
each party hereto irrevocably consents to the jurisdiction and venue of the
United States District Court for the Southern District of New York and the
courts hearing appeals therefrom unless no federal subject matter jurisdiction
exists, in which event, each party hereto irrevocably consents to the
jurisdiction and venue of the Court of Chancery of the State of Delaware and the
courts hearing appeals therefrom.  Each party hereto hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any Action arising out of this letter agreement or any of the
transactions contemplated by this letter agreement, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this subclause d,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable Law, that the Action in any such court is brought in an
inconvenient forum, that the venue of such Action is improper, or that this
letter agreement, or the subject matter of this letter agreement, may not be
enforced in or by such courts and further irrevocably waives, to the fullest
extent permitted by applicable Law, the benefit of any defense that would
hinder, fetter or delay the levy, execution or collection of any amount to which
the party is entitled pursuant to the final judgment of any court having
jurisdiction.  Each party shall take all such action as may be necessary to
continue said appointment in full force and effect or to appoint another agent
so that it will at all times have an agent for service of process for the above
purposes.  Each party further irrevocably consents to the service of process out
of any of the aforementioned courts in any Action arising out of this letter
agreement or any of the transactions contemplated by this letter agreement by
the mailing of copies thereof by registered airmail, postage prepaid, to such
party at its address set forth in this letter agreement, such service of process
to be effective upon acknowledgement of receipt of such registered
mail.  Nothing herein shall affect the right of any party to serve process in
any other manner permitted by Law or to commence legal proceedings or otherwise
proceed against the other party in any other jurisdiction in which the other
party may be subject to suit.  Each party expressly acknowledges that the
foregoing waiver is intended to be irrevocable under the laws of the State of
Delaware and of the United States of America; provided that each such party’s
consent to jurisdiction and service contained in this subclause d is solely for
any Action arising out of this letter agreement or any of the transactions
contemplated by this letter agreement and shall not be deemed to be a general
submission to said courts other than for such purpose

 
e.  
Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION ARISING OUT OF THIS LETTER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 
f.  
Severability.  If any term or other provision of this letter agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this letter agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this letter agreement so
as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated by this letter agreement are fulfilled to the
extent possible.

 
g.  
Limited Liability of Partners.  Notwithstanding any other provision of this
letter agreement, no member or general partner or limited partner of any member,
nor any future member or general partner or limited partner of any future
member, shall have any personal liability for the performance of any obligation
of the Stockholder Party under this letter agreement.  Any liability of the
Stockholder Party under this letter agreement shall be satisfied solely out of
the assets of the Stockholder Party.

 
 
6

--------------------------------------------------------------------------------

 
h.  
Entire Agreement; Assignment.  This letter agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreement and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.  Neither
this letter agreement nor any of the rights, interests or obligations hereunder
shall be assigned (by operation of Law or otherwise) without the prior written
consent of all of the other parties hereto.  Subject to the preceding sentence,
this letter agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective permitted successors and
assigns.

 
i.  
Counterparts.  This letter agreement may be executed and delivered (including by
facsimile, “.pdf” or other electronic transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument.

 
j.  
Remedies Cumulative. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by Law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

 
[remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
Please indicate your agreement to the covenants and terms set forth above by
executing this letter agreement where indicated below and returning a signed
copy to the attention of the Stockholder Party.
 
Very truly yours,
 

  SEALY HOLDING LLC          
 
By:
/s/ Simon Brown       Name: Simon Brown       Title: Authorized Signatory      
   

ACCEPTED AND AGREED:
 

  TEMPUR-PEDIC INTERNATIONAL INC.          
 
By:
/s/ Dale E. Williams       Name: Dale E. Williams       Title: Executive Vice
President and Chief Financial Officer          

 
 
8

--------------------------------------------------------------------------------

 